DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 01/21/2021. As directed by the amendment:  claims 1, 11, and 15 are amended; claim 16 is cancelled. Applicant’s amendments to the claims have overcome the 112(b) rejection previously set forth in the non-final office action mailed 09/22/2020.
Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. 
Applicant alleges that ribs 23a and 23b of Andreas are angled outwardly from each other.
However, the claim states “the at least two connected lattice members angled inwardly relative to each other to form a joint at the inlet edge”. The claim therefore requires both lattice members to be angled inwardly relative to each other, but does not state which direction the angle is facing. For instance, when viewing Figure 5 of Andreas, ribs 23a and 23b are angled towards each other starting from the annotated first side moving towards the annotated second side. When viewed in Figure 6, the ribs 23a and 23b are angled inwardly towards each other and extending towards the inlet edge.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    876
    510
    media_image1.png
    Greyscale

Annotated Figure 5 from Andreas.

    PNG
    media_image2.png
    580
    583
    media_image2.png
    Greyscale

Annotated Figure 6 from Andreas.

Claim(s) 1-13, 15, and 21, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreas et al. (DE 10/2014102290).
Regarding claim 1, Andreas discloses:
A rotary valve comprising:
a valve body (1) defining an inlet, an outlet, and a fluid flow path connecting the inlet and the outlet
a valve shaft (4) disposed in the valve body 1 (see Figure 2; see translation paragraph 0034)
a control element (2) including a first side (see annotated figure above), a second side (see annotated figure above), and defining a pivot axis (D), the control element (2) operatively connected to the valve shaft (4) and disposed in the fluid flow path, the control element (2) rotatable by the valve shaft (4) about the pivot axis (D) between an open position, in which the control element (2) permits fluid flow between the inlet and the outlet, and a closed position, in which the control element (2) limits flow between the inlet and the outlet (see translation paragraph 0034)
the control element (2) including an inlet edge (see annotated figure above) and an outlet edge (see annotated figure above) symmetrically disposed about the pivot axis (D), the control element (2) including a diameter (see annotated figure above) extending from the inlet edge (see annotated figure above) to the outlet edge (see annotated figure above)
wherein a portion of the control element (2) includes a lattice structure (21a, 21b, 22, 23a, 23b) including a plurality of connected lattice members (21a, 21b, 22, 23a, 23b), the lattice structure (21a, 21b, 22, 23a, 23b) defining one or more channels (FQ1, FQ2, FQ3) extending across the first side (see annotated figure above) of the control element 2 (see translation paragraphs 0048, 0049, 0050, 0052, 0055)
wherein at least two (23a, 23b) of the plurality of connected lattice members (21a, 21b, 22, 23a, 23b) extend from the inlet edge (see annotated figure above) towards the pivot axis (D) along the diameter (see annotated figure above; see Figures 7 and 8), the at least two connected lattice members (23a, 23b) angled inwardly relative to each other to form a joint at the inlet edge (see annotated figure above; see Figures 5 and 6)
Regarding claim 2, Andreas discloses:
wherein the one or more channels (FQ1, FQ2, FQ3) of the control element (2) defines a secondary flow path connecting the inlet and the outlet when the control element (2) is in the open position (see translation paragraph 0060)
Regarding claim 3, Andreas discloses:
wherein the lattice structure (21a, 21b, 22, 23a, 23b) includes one or more lattice cell units (21a, 23a; 21b, 23b; 23a, 23b, 22), at least one lattice cell unit (23a, 23b, 22) including a central cavity (FQ1) at least partially defining one channel (FQ1) of the one or more channels FQ1, FQ2, FQ3
Regarding claim 4, Andreas discloses:
wherein the at least one lattice cell unit (23a, 23b, 22) of the one or more lattice cell units (21a, 23a; 21b, 23b; 23a, 23b, 22) has a polygonal cross-sectional shape (see Figure 5)
Regarding claim 5, Andreas discloses:
wherein the one or more lattice cell units (21a, 23a; 21b, 23b; 23a, 23b, 22) at least partially extends across the first side (see annotated figure above) of the control element (2) along the diameter (see annotated figure above), the diameter (see annotated figure above) extending in a direction perpendicular to the pivot axis (D) of the control element 2 (see Figures 7 and 8)
Regarding claim 6, Andreas discloses:
wherein the first side (see annotated figure above) is one of a downstream side and an upstream side of the control element 2
Regarding claim 8, Andreas discloses:
a lattice brace (22) connecting a first lattice cell unit (21a, 23a) to a second lattice cell unit (21b, 23b) of the one or more lattice cell units (21a, 23a; 21b, 23b; 23a, 23b, 22), the lattice brace (22) enclosing a portion of the lattice structure (21a, 21b, 22, 23a, 23b)
Regarding claim 9, Andreas discloses:
wherein the control element (2) further comprises a base (see annotated figure above) connecting the first side (see annotated figure above) and the second side (see annotated figure above), the lattice structure (21a, 21b, 22, 23a, 23b) being integrally formed with the base (see annotated figure above) of the control element 2
Regarding claim 10, Andreas discloses:
wherein the control element (2) further comprises a base (see annotated figure above) connecting the first side (see annotated figure above) and the second side (see annotated figure above), the lattice structure (21a, 21b, 22, 23a, 23b) being attachable to a surface of the base (see annotated figure above) of the control element 2 
Regarding claim 11, Andreas discloses:
A control element (2) for controlling fluid flow through a rotary valve, the control element (2) comprising:
a body (2) having a first side (see annotated figure above), a second side (see annotated figure above) opposite the first side (see annotated figure above), and a pivot axis D (see translation paragraph 0034)
the first side (see annotated figure above) of the body (2) including an inlet edge (see annotated figure above), an outlet edge (see annotated figure above) symmetrically disposed about the pivot axis (D), and a diameter (see annotated figure above) extending from the inlet edge (see annotated figure above) to the outlet edge (see annotated figure above)
a lattice structure (21a, 21b, 22, 23a, 23b) including a plurality of lattice members (21a, 21b, 22, 23a, 23b), the lattice structure (21a, 21b, 22, 23a, 23b) defining one or more channels (FQ1, FQ2, FQ3) extending across the body (2) at an angle relative to the pivot axis (D) of the body 2 (see translation paragraphs 0048, 0049, 0050, 0052, 0055, 0060)
wherein the lattice structure (21a, 21b, 22, 23a, 23b) is disposed on at least one of the first side (see annotated figure above) of the body 2 
wherein at least two (23a, 23b) of the plurality of lattice members (21a, 21b, 22, 23a, 23b) are connected and extend from the inlet edge (see annotated figure above) towards the pivot axis (D) along the diameter (see annotated figure above; see Figures 7 and 8)
the at least two connected lattice members (23a, 23b) angled inwardly relative to each other 
Regarding claim 12, Andreas discloses:
wherein the lattice structure (21a, 21b, 22, 23a, 23b) includes a plurality of lattice cell units (21a, 23a; 21b, 23b; 23a, 23b, 22), at least one lattice cell unit (23a, 23b, 22) includes a central cavity (FQ1) at least partially defining one channel (FQ1) of the one or more channels FQ1, FQ2, FQ3 (see translation paragraph 0060)
Regarding claim 13, Andreas discloses:
wherein the at least one lattice cell unit (23a, 23b, 22) has a cross-sectional shape defined by two or more lattice members (21a, 21b, 22, 23a, 23b), the two or more lattice members (21a, 21b, 22, 23a, 23b) connected to form the cross-sectional shape (see Figure 5)
Regarding claim 15, Andreas discloses:
a brace (22) joining at least two lattice cell units (21a, 23a; 21b, 23b) of the plurality of lattice cell units (21a, 23a; 21b, 23b; 23a, 23b, 22), the brace (22) at least partially defining one channel (FQ1) of the one or more channels FQ1, FQ2, FQ3 
Regarding claim 21, Andreas discloses:
wherein a first cross- sectional area of the one or more channels (FQ1, FQ2, FQ3) is different than a second cross-sectional area of the one or more channels FQ1, FQ2, FQ3 (see Figure 5)

    PNG
    media_image3.png
    876
    510
    media_image3.png
    Greyscale

Annotated Figure 5 from Andreas for claims 1 and 7.
Regarding claims 1 and 7, Andreas discloses:
A rotary valve comprising:
a valve body (1) defining an inlet, an outlet, and a fluid flow path connecting the inlet and the outlet
a valve shaft (4) disposed in the valve body 1
a control element (2) including a first side (see annotated figure above), a second side (see annotated figure above), and defining a pivot axis (D), the control element (2) operatively connected to the valve shaft (4) and disposed in the fluid flow path, the control element (2) rotatable by the valve shaft (4) about the pivot axis (D) between an open position, in which the control element (2) permits fluid flow between the inlet and the outlet, and a closed position, in which the control element (2) limits flow between the inlet and the outlet
the control element (2) including an inlet edge (see annotated figure above) and an outlet edge (see annotated figure above) symmetrically disposed about the pivot axis (D), the control element (2) including a diameter (see annotated figure above) extending from the inlet edge (see annotated figure above) to the outlet edge (see annotated figure above)
wherein a portion of the control element (2) includes a lattice structure (21a, 21b, 22, 23a, 23b) including a plurality of connected lattice members (21a, 21b, 22, 23a, 23b), the lattice structure (21a, 21b, 22, 23a, 23b) defining one or more channels (FQ1, FQ2, FQ3) extending across the first side (see annotated figure above) of the control element 2
wherein at least two (23a, 23b) of the plurality of connected lattice members (21a, 21b, 22, 23a, 23b) extend from the inlet edge (see annotated figure above) towards the pivot axis (D) along the diameter (see annotated figure above), the at least two connected lattice members (23a, 23b) angled inwardly relative to each other to form a joint at the inlet edge (see annotated figure above)
one or more channels (FQ1, FQ2, FQ3) extending across the second side (see annotated figure above) of the control element 2
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas in view of Escher Wyss SA (FR 1423231).
Regarding claim 14, Andreas discloses the invention as essentially claimed, but fails to disclose wherein the body includes a first portion of a first density and a second portion of a second density, the first density greater than the second density.
Escher Wyss SA teaches a rotary valve with a lattice structure wherein a body (1, 2) includes a first portion of a first density and a second portion of a second density, the first density greater than the second density (see translation page 3, paragraph 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Andreas to provide wherein the body includes a first portion of a first density and a second portion of a second density, the first density greater than the second density, as . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753